Notice of Informal or Non-Responsive Amendment (continuation sheet)
This application is subject to the restrictions and requirements set forth for applications under PPH as a petition for PPH special status was filed on 1/14/2021 and granted on 1/28/2021. https://www.uspto.gov/sites/default/files/documents/global-ip5.pdf
Applicant has amended the claims filed 12/2/2021. Although applicant states “The amended and newly added claims sufficiently correspond to the allowable claims in the OEE application”, applicant has not explained how the further narrowing amendments to independent claim 5, which is more than the mere form amendments of independent claim 1 for example, sufficiently corresponds to the corresponding OEE form of claims indicated as allowable. The scope in claim 5 is clearly in a changed form and does not appear to be of the same scope found in the OEE corresponding claim. As such, the statement is not deemed to be satisfied as all the claims do not satisfy the “must” requirement for the PPH amendments prior to an indication of allowable subject matter by the Office. As set forth on p. 4 of the signed agreement for PPH procedures by Michelle Lee on 2/10/14:
“Any claims amended or added after the grant of the request for participation in the Global/IP5 PPH pilot program must sufficiently correspond to one or more allowable/patentable claims in the OEE application. The applicant is required to submit, along with the amendment, a statement certifying that the amended or newly added claims sufficiently correspond to the allowable/patentable claims in the OEE application. If the certification statement is omitted, the amendment will not be entered and will be treated as a non-responsive reply.” (Emphasis added).
The reply filed on 12/2/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): claim 5 amendment does not sufficiently correspond to the corresponding OEE claimed scope. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791